DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed September 17, 2021.
In view of the Amendments to the Claims filed September 17, 2021, the rejections of claims 1-20 under 35 U.S.C. 112(b) previously presented in the Office Action sent June 15, 2021 have been withdrawn.
In view of the Amendments to the Claims filed September 17, 2021, the rejections of claims 1-20 under 35 U.S.C. 103 previously presented in the Office Action sent June 15, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-11, 13, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), and Dannoux et al. (U.S. Pub. No. 2011/0197941 A1).
With regard to claim 1, Kasichainula discloses a method comprising: 
sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another (see, for example, [0039] teaching “sputtering” thermoelectric materials; see [0015] teaching cells including N-type cells and P-type cells connected in series cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another as they from vertically standing structures including N-type and P-type thermoelectric elements, see Fig. 2) on
a flexible substrate (see [0015] teaching the substrate may “flexible”)
to form a thin-film based thermoelectric module (see Fig. 2 depicting thin-film based thermoelectric module 200), 
the flexible substrate being one of: aluminum (Al) foil, a sheet of paper, polytetrafluoroethylene, plastic, a single-sided copper (Cu) clad laminate sheet, and a double-sided Cu clad laminate sheet (see [0041] exemplifying “aluminum foil”).

Kasichainula does not explicitly teach wherein the flexible substrate has a dimensional thickness less than or equal to 25 µm.
However, the thickness of the flexible substrate is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a flexible substrate directly affects the flexibility of the substrate to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the flexible substrate in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the substrate to allow for being or deforming of the module. 
Kasichainula, as modified above, does not teach rendering the formed thin-film based thermoelectric module less than or equal to 100 µm in dimensional thickness.
However, Kasichainula teaches “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested from irregular, curved, or dynamic surfaces” (see [0078]). Kasichainula teaches “If the power source were to be rigid, the device may be uncomfortable to wear; [0079]). 
The thickness of the thin-film based thermoelectric module is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the formed thin-film based thermoelectric module in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the formed thin-film based thermoelectric module to allow for being or deforming of the module. 
Kasichainula generally exemplifies applications for the formed thin-film based thermoelectric module, such as on pipes carrying liquids (see [0076]), but does not teach the claimed electric power generation device.
However, Bell et al. discloses a method (see Title and Fig. 2) including an application for a formed thermoelectric module applied to pipes carrying fluids (see Fig. 2). 
Bell et al. teaches applying the formed thermoelectric module 
as a plurality of formed thermoelectric modules (201, 211, 212, 213, and 218, Fig. 2) and teaches 
placing a first surface and a second surface of the each of the formed plurality of thermoelectric modules in surface contact with a hot plate and a cold plate respectively (such as depicted in Fig. 2, placing a first vertical surface and a second vertical surface of the cited each of the formed plurality of thermoelectric modules 201, 211, 212, 213, and 218 in surface contact with a hot plate 206/207/209 and a cold plate 202/203/205 respectively), 
the hot plate and the cold plate each being rectangular and completely parallel to the each of the formed plurality of thin-film based thermoelectric modules (as depicted in Fig. 2, the cited hot plate 206/207/209 and the cited cold plate 202/203/205 are each being rectangular and completely parallel to the each of the formed plurality of thin-film based thermoelectric modules) and 
a third rectangular surface of the hot plate and a fourth rectangular surface of the cold plate completely parallel to one another (such as depicted in Fig. 2, a third rectangular surface of the cited hot plate and a fourth rectangular surface of the cited cold plate completely parallel to one another) and 
in surface contact with the first surface and the second surface of the each of the formed plurality of thin-film based thermoelectric modules respectively, are each completely parallel to the first surface and the second surface of the each formed thin-film based thermoelectric module (as depicted in Fig. 2, the cited third and fourth rectangular surfaces in surface contact with the cited first surface and the cited second surface of the cited formed each thin-film based thermoelectric module respectively, are each completely parallel to the cited first 
the hot plate being at a higher temperature than the cold plate (see [0121] teaching either hot or cold), and 
the placing of the each of the formed plurality of thermoelectric modules in surface contact with the hot plate and the cold plate forming an electric power generation device comprising a plurality of alternating hot plates and cold plates in between each of which is a thermoelectric module of the formed plurality of thermoelectric modules (as depicted in Fig. 2, the placing of the each of the formed plurality of thermoelectric modules in surface contact with the cited hot plate and the cited cold plate forming an electric power generation device comprising a plurality of alternating hot plates and cold plates in between each of which is a thermoelectric module of the formed plurality of thermoelectric modules);
providing a supply of a first fluid and a second fluid to the hot plate and the cold plate respectively to enable the hot plate to be at the higher temperature than the cold plate (see Fig. 2); and
deriving electric power from the electric power generation device based on maintaining a temperature difference between the first surface and the second surface of the each of the formed plurality of thermoelectric modules based on the surface contact thereof with the hot plate and the cold plate respectively (see Fig. 6 and see [0105]).


Kasichainula, as modified above, does not teach wherein the rectangular inner wall of the at least one of the hot plate and the cold plate includes a plurality of triangular corrugations.
However, Dannoux et al. discloses an energy box generating power (see Fig. 2 and Abstract). Dannoux et al. teaches 
an inner wall of a hot plate includes a plurality of triangular corrugations directly thereon behind a corresponding surface of the hot plate (a plurality of triangular corrugations 260 on an inner wall of hot plate 282/284, Fig. 2) 
within a thickness of the hot plate based on the at least partial hollowness thereof such that the fluid is obstructed by the plurality of triangular corrugations to provide for turbulent flow (as depicted in Fig. 2, within a thickness of the cited hot plate 282/284 based on the hollowness of chamber 255 such that the fluid is obstructed by the plurality of triangular corrugations 260 to provide for some degree of turbulent flow) and 
each of the plurality of triangular corrugations protrudes from within the thickness of the hot plate in a direction completely perpendicular to the surface of the hot plate (as depicted in Fig. 2, each of the cited plurality of triangular 
the each of the plurality of triangular corrugations being completely confined within the thickness of the hot plate and the plurality of triangular corrugations being distributed across an entire length of the inner wall of the hot plate (as depicted in Fig. 2, the cited each of the plurality of triangular corrugations 260 being completely confined within the thickness of the cited hot plate and the cited plurality of triangular corrugations 260 being distributed across an entire horizontal length of the cited inner wall of the hot plate).

Dannoux et al. teaches the corrugations 260 provide for enhancing thermal exchanges (see [0050]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the inner rectangular wall in the method of Kasichainula, as modified above, to include the plurality of corrugations suggested by Dannoux et al., because it would have provided for enhanced thermal exchanges.
Kasichainula, as modified to include the corrugations suggested by Dannoux et al. above, is cited to teach the claimed designing at least one of: the hot plate and the cold plate to be at least partially hollow for a turbulent flow of a corresponding at least one of: the first fluid and the second fluid therethrough since the corrugations suggested by Dannoux et al. above provides for turbulent flow through the cited hollow hot/cold plates of Kasichainula, as modified above. 
With regard to claims 2 and 4, independent claim 1 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Dannoux et al. under 35 U.S.C. 103 as discussed above. Kasichainula discloses further comprising: 
printing and etching a design pattern of metal onto the each of the plurality of flexible substrates to form electrically conductive pads, leads and terminals thereon (see [0051] teaching “screen-printing process” included in connecting electrically conductive leads; see claim 12 teaching “electrically conductive pads and electrically conductive leads are formed by etching the metal-clad top and bottom substrates”; see Fig. 2 depicting terminals, or points for electrical connection, between the electrically conductive pads and electrically conductive leads; the cited method of Kasichainula is cited to read on the claimed “printing and etching a design pattern of metal onto the each of the plurality of flexible substrates to form electrically conductive pads, leads and terminals thereon” because it includes a printing process in forming electrically conductive pads, the leads and the terminals and includes an etching process which etches a design pattern of metal onto the flexible substrate to form electrically conductive pads, leads and terminals on the flexible substrate) 
additionally electrodepositing a seed metal layer comprising at least one of: Chromium (Cr), Nickel (Ni) and Gold (Au) directly on top of the formed electrically conductive pads, the leads and the terminals on the each of the plurality of flexible substrates following the printing and etching thereof (see Fig. 2; see [0053]; see [0118] teaching layers of the thermoelectric module can be formed by “sputtering”, reading in the claimed electrodepositing, and it would 
sputter depositing the N-type thermoelectric legs and the P-type thermoelectric legs directly on top of the electrodeposited seed metal layer (see Fig. 2; see [0039]).

Kasichainula, as modified above, does not explicitly disclose wherein the electrically conductive pads, the leads and the terminals have a dimension thickness less than or equal to 18 µm.
However, the thickness of the electrically conductive pads, the leads and the terminals is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the electrically conductive pads, the leads and the terminals in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for being or deforming of the module.
Kasichainula, as modified above, does not explicitly disclose wherein the seed metal layer has a dimension thickness less than or equal to 5 µm.
[0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the seed metal layer in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for being or deforming of the module.
With regard to claim 3, independent claim 1 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Dannoux et al. under 35 U.S.C. 103 as discussed above. Kasichainula discloses further comprising
encapsulating the each of the formed plurality of thin-film based thermoelectric modules with an elastomer (see [0089] teaching encapsulating with EVA, which is an elastomer, as modified by Bell et al. to include a plurality of the thin-film based thermoelectric modules above). 

Kasichainula, as modified above, does not teach wherein the elastomer providing an encapsulation has a dimensional thickness less than or equal to 15 µm.
However, the thickness of the encapsulation is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the encapsulation in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for bending or deforming of the module.
With regard to claim 6, independent claim 1 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Dannoux et al. under 35 U.S.C. 103 as discussed above. Bell et al. discloses comprising:
the corresponding at least one of: the first fluid and the second fluid being one of: water (see [0286] teaching “water as the working fluid” in which water would be an obvious selection based on its suitability for its intended use, in the instant case a working fluid, see MPEP 2144.07).
With regard to claim 8, Kasichainula discloses a method comprising: 
sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another (see, for example, [0039] teaching “sputtering” thermoelectric materials; see [0015] teaching cells including N-type cells and P-type cells connected in series cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs 
a flexible substrate (see [0015] teaching the substrate may “flexible”)
to form a thin-film based thermoelectric module (see Fig. 2 depicting thin-film based thermoelectric module 200), 
the flexible substrate being one of: aluminum (Al) foil, a sheet of paper, polytetrafluoroethylene, plastic, a single-sided copper (Cu) clad laminate sheet, and a double-sided Cu clad laminate sheet (see [0041] exemplifying “aluminum foil”).

Kasichainula does not explicitly teach wherein the flexible substrate has a dimensional thickness less than or equal to 25 µm.
However, the thickness of the flexible substrate is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a flexible substrate directly affects the flexibility of the substrate to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the flexible substrate in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the substrate to allow for being or deforming of the module. 
Kasichainula, as modified above, does not teach rendering the formed thin-film based thermoelectric module less than or equal to 100 µm in dimensional thickness.
[0078]). Kasichainula teaches “If the power source were to be rigid, the device may be uncomfortable to wear; furthermore, a rigid device may not be making contact with a person's body as efficiently as a device which is flexible, and can conform to the person's body” (see [0079]). 
The thickness of the thin-film based thermoelectric module is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the formed thin-film based thermoelectric module in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the formed thin-film based thermoelectric module to allow for being or deforming of the module. 
Kasichainula generally exemplifies applications for the formed thin-film based thermoelectric module, such as on pipes carrying liquids (see [0076]), but does not teach the claimed electric power generation device.
However, Bell et al. discloses a method (see Title and Fig. 2) including an application for a formed thermoelectric module applied to pipes carrying fluids (see Fig. 2). 

as a plurality of formed thermoelectric modules (201, 211, 212, 213, and 218, Fig. 2) and teaches 
placing a first surface and a second surface of the each of the formed plurality of thermoelectric modules in surface contact with a hot plate and a cold plate respectively (such as depicted in Fig. 2, placing a first vertical surface and a second vertical surface of the cited each of the formed plurality of thermoelectric modules 201, 211, 212, 213, and 218 in surface contact with a hot plate 206/207/209 and a cold plate 202/203/205 respectively), 
the hot plate and the cold plate each being rectangular and completely parallel to the each of the formed plurality of thin-film based thermoelectric modules (as depicted in Fig. 2, the cited hot plate 206/207/209 and the cited cold plate 202/203/205 are each being rectangular and completely parallel to the each of the formed plurality of thin-film based thermoelectric modules) and 
a third rectangular surface of the hot plate and a fourth rectangular surface of the cold plate completely parallel to one another (such as depicted in Fig. 2, a third rectangular surface of the cited hot plate and a fourth rectangular surface of the cited cold plate completely parallel to one another) and 
in surface contact with the first surface and the second surface of the each of the formed plurality of thin-film based thermoelectric modules respectively, are each completely parallel to the first surface and the second surface of the each formed thin-film based thermoelectric module (as depicted in Fig. 2, the cited third and fourth rectangular surfaces in surface contact with the cited first surface 
the hot plate being at a higher temperature than the cold plate (see [0121] teaching either hot or cold), and 
the placing of the each of the formed plurality of thermoelectric modules in surface contact with the hot plate and the cold plate forming an electric power generation device comprising a plurality of alternating hot plates and cold plates in between each of which is a thermoelectric module of the formed plurality of thermoelectric modules (as depicted in Fig. 2, the placing of the each of the formed plurality of thermoelectric modules in surface contact with the cited hot plate and the cited cold plate forming an electric power generation device comprising a plurality of alternating hot plates and cold plates in between each of which is a thermoelectric module of the formed plurality of thermoelectric modules);
providing a supply of a first fluid and a second fluid to the hot plate and the cold plate respectively to enable the hot plate to be at the higher temperature than the cold plate (see Fig. 2); and
deriving electric power from the electric power generation device based on maintaining a temperature difference between the first surface and the second surface of the each of the formed plurality of thermoelectric modules based on the [0105]).

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in art to have modified the formed thin-film based thermoelectric module of Kasichainula by applying it as a plurality of thermoelectric modules in the cited electric power generation device of Bell et al., which includes the alternating hot and cold plates, because it would have led to producing electric current and voltage from converting thermal power to electrical power. 
Kasichainula, as modified above, does not teach wherein the rectangular inner wall of the at least one of the hot plate and the cold plate includes a plurality of triangular corrugations.
However, Dannoux et al. discloses an energy box generating power (see Fig. 2 and Abstract). Dannoux et al. teaches 
an inner wall of a hot plate includes a plurality of triangular corrugations directly thereon behind a corresponding surface of the hot plate (a plurality of triangular corrugations 260 on an inner wall of hot plate 282/284, Fig. 2) 
within a thickness of the hot plate based on the at least partial hollowness thereof such that the fluid is obstructed by the plurality of triangular corrugations to provide for turbulent flow (as depicted in Fig. 2, within a thickness of the cited hot plate 282/284 based on the hollowness of chamber 255 such that the fluid is obstructed by the plurality of triangular corrugations 260 to provide for some degree of turbulent flow) and 
each of the plurality of triangular corrugations protrudes from within the thickness of the hot plate in a direction completely perpendicular to the surface of the hot plate (as depicted in Fig. 2, each of the cited plurality of triangular corrugations 260 protrudes from within the thickness of the hot plate in a vertical direction completely perpendicular to the horizontal surface of the hot plate), 
the each of the plurality of triangular corrugations being completely confined within the thickness of the hot plate and the plurality of triangular corrugations being distributed across an entire length of the inner wall of the hot plate (as depicted in Fig. 2, the cited each of the plurality of triangular corrugations 260 being completely confined within the thickness of the cited hot plate and the cited plurality of triangular corrugations 260 being distributed across an entire horizontal length of the cited inner wall of the hot plate).

Dannoux et al. teaches the corrugations 260 provide for enhancing thermal exchanges (see [0050]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the inner rectangular wall in the method of Kasichainula, as modified above, to include the plurality of corrugations suggested by Dannoux et al., because it would have provided for enhanced thermal exchanges.
Kasichainula, as modified to include the corrugations suggested by Dannoux et al. above, is cited to teach the claimed designing at least one of: the hot plate and the cold plate to be at least partially hollow for a turbulent flow of a corresponding at least one of: the first fluid and the second fluid therethrough since the corrugations suggested by 
Kasichainula, as modified by Hiroshige et al. and Bell et al. above, does not explicitly teach the maintained temperature difference is exactly the claimed 100°C.
However, Bell et al. teaches “specific changes can be implemented to optimize performance for…power generation. For example, large temperature differentials (200 to 2000°F) are desirable to achieve high-efficiency in power generation as is well known in the art.” (see [0234]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the maintained temperature difference in the method of Kasichainula, as modified above, and arrive at the claimed 100°C through routine experimentation (see MPEP 2144..05); especially since it would have led to high-efficiency in power generation.
With regard to claims 9 and 11, independent claim 8 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Dannoux et al. under 35 U.S.C. 103 as discussed above. Kasichainula discloses further comprising: 
printing and etching a design pattern of metal onto the each of the plurality of flexible substrates to form electrically conductive pads, leads and terminals thereon (see [0051] teaching “screen-printing process” included in connecting electrically conductive leads; see claim 12 teaching “electrically conductive pads and electrically conductive leads are formed by etching the metal-clad top and bottom substrates”; see Fig. 2 depicting terminals, or points for electrical connection, between the electrically conductive pads and electrically conductive 
additionally electrodepositing a seed metal layer comprising at least one of: Chromium (Cr), Nickel (Ni) and Gold (Au) directly on top of the formed electrically conductive pads, the leads and the terminals on the each of the plurality of flexible substrates following the printing and etching thereof (see Fig. 2; see [0053]; see [0118] teaching layers of the thermoelectric module can be formed by “sputtering”, reading in the claimed electrodepositing, and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the seed metal layer because Kasichainula teaches sputtering as a deposition technique); and
sputter depositing the N-type thermoelectric legs and the P-type thermoelectric legs directly on top of the electrodeposited seed metal layer (see Fig. 2; see [0039]).

Kasichainula, as modified above, does not explicitly disclose wherein the electrically conductive pads, the leads and the terminals have a dimension thickness less than or equal to 18 µm.
[0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the electrically conductive pads, the leads and the terminals in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for being or deforming of the module.
Kasichainula, as modified above, does not explicitly disclose wherein the seed metal layer has a dimension thickness less than or equal to 5 µm.
However, the thickness of the seed metal layer is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the seed metal layer in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing 
With regard to claim 10, independent claim 8 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Dannoux et al. under 35 U.S.C. 103 as discussed above. Kasichainula discloses further comprising
encapsulating the each of the formed plurality of thin-film based thermoelectric modules with an elastomer (see [0089] teaching encapsulating with EVA, which is an elastomer, as modified by Bell et al. to include a plurality of the thin-film based thermoelectric modules above). 

Kasichainula, as modified above, does not teach wherein the elastomer providing an encapsulation has a dimensional thickness less than or equal to 15 µm.
However, the thickness of the encapsulation is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the encapsulation in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for bending or deforming of the module.
With regard to claim 13, independent claim 8 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Dannoux et al. under 35 U.S.C. 103 as discussed above. Bell et al. discloses comprising:
the corresponding at least one of: the first fluid and the second fluid being one of: water (see [0286] teaching “water as the working fluid” in which water would be an obvious selection based on its suitability for its intended use, in the instant case a working fluid, see MPEP 2144.07).
With regard to claim 15, Kasichainula discloses a method comprising: 
sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another (see, for example, [0039] teaching “sputtering” thermoelectric materials; see [0015] teaching cells including N-type cells and P-type cells connected in series cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another as they from vertically standing structures including N-type and P-type thermoelectric elements, see Fig. 2) on
a flexible substrate (see [0015] teaching the substrate may “flexible”)
to form a thin-film based thermoelectric module (see Fig. 2 depicting thin-film based thermoelectric module 200), 
the flexible substrate being one of: aluminum (Al) foil, a sheet of paper, polytetrafluoroethylene, plastic, a single-sided copper (Cu) clad laminate sheet, and a double-sided Cu clad laminate sheet (see [0041] exemplifying “aluminum foil”).


However, the thickness of the flexible substrate is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a flexible substrate directly affects the flexibility of the substrate to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the flexible substrate in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the substrate to allow for being or deforming of the module. 
Kasichainula, as modified above, does not teach rendering the formed thin-film based thermoelectric module less than or equal to 100 µm in dimensional thickness.
However, Kasichainula teaches “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested from irregular, curved, or dynamic surfaces” (see [0078]). Kasichainula teaches “If the power source were to be rigid, the device may be uncomfortable to wear; furthermore, a rigid device may not be making contact with a person's body as efficiently as a device which is flexible, and can conform to the person's body” (see [0079]). 
The thickness of the thin-film based thermoelectric module is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the formed thin-film based thermoelectric module in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the formed thin-film based thermoelectric module to allow for being or deforming of the module. 
Kasichainula generally exemplifies applications for the formed thin-film based thermoelectric module, such as on pipes carrying liquids (see [0076]), but does not teach the claimed electric power generation device.
However, Bell et al. discloses a method (see Title and Fig. 2) including an application for a formed thermoelectric module applied to pipes carrying fluids (see Fig. 2). 
Bell et al. teaches applying the formed thermoelectric module 
as a plurality of formed thermoelectric modules (201, 211, 212, 213, and 218, Fig. 2) and teaches 
placing a first surface and a second surface of the each of the formed plurality of thermoelectric modules in surface contact with a hot plate and a cold plate respectively (such as depicted in Fig. 2, placing a first vertical surface and a second vertical surface of the cited each of the formed plurality of thermoelectric modules 201, 211, 212, 213, and 218 in surface contact with a hot plate 206/207/209 and a cold plate 202/203/205 respectively), 
the hot plate and the cold plate each being rectangular and completely parallel to the each of the formed plurality of thin-film based thermoelectric modules (as depicted in Fig. 2, the cited hot plate 206/207/209 and the cited cold plate 202/203/205 are each being rectangular and completely parallel to the each of the formed plurality of thin-film based thermoelectric modules) and 
a third rectangular surface of the hot plate and a fourth rectangular surface of the cold plate completely parallel to one another (such as depicted in Fig. 2, a third rectangular surface of the cited hot plate and a fourth rectangular surface of the cited cold plate completely parallel to one another) and 
in surface contact with the first surface and the second surface of the each of the formed plurality of thin-film based thermoelectric modules respectively, are each completely parallel to the first surface and the second surface of the each formed thin-film based thermoelectric module (as depicted in Fig. 2, the cited third and fourth rectangular surfaces in surface contact with the cited first surface and the cited second surface of the cited formed each thin-film based thermoelectric module respectively, are each completely parallel to the cited first surface and the cited second surface of the cited each of the formed thin-film based thermoelectric module), 
the hot plate being at a higher temperature than the cold plate (see [0121] teaching either hot or cold), and 
the placing of the each of the formed plurality of thermoelectric modules in surface contact with the hot plate and the cold plate forming an electric power generation device comprising a plurality of alternating hot plates and cold plates 
providing a supply of a first fluid and a second fluid to the hot plate and the cold plate respectively to enable the hot plate to be at the higher temperature than the cold plate (see Fig. 2); and
deriving electric power from the electric power generation device based on maintaining a temperature difference between the first surface and the second surface of the each of the formed plurality of thermoelectric modules based on the surface contact thereof with the hot plate and the cold plate respectively (see Fig. 6 and see [0105]).

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in art to have modified the formed thin-film based thermoelectric module of Kasichainula by applying it as a plurality of thermoelectric modules in the cited electric power generation device of Bell et al., which includes the alternating hot and cold plates, because it would have led to producing electric current and voltage from converting thermal power to electrical power. 

However, Dannoux et al. discloses an energy box generating power (see Fig. 2 and Abstract). Dannoux et al. teaches 
an inner wall of a hot plate includes a plurality of triangular corrugations directly thereon behind a corresponding surface of the hot plate (a plurality of triangular corrugations 260 on an inner wall of hot plate 282/284, Fig. 2) 
within a thickness of the hot plate based on the at least partial hollowness thereof such that the fluid is obstructed by the plurality of triangular corrugations to provide for turbulent flow (as depicted in Fig. 2, within a thickness of the cited hot plate 282/284 based on the hollowness of chamber 255 such that the fluid is obstructed by the plurality of triangular corrugations 260 to provide for some degree of turbulent flow) and 
each of the plurality of triangular corrugations protrudes from within the thickness of the hot plate in a direction completely perpendicular to the surface of the hot plate (as depicted in Fig. 2, each of the cited plurality of triangular corrugations 260 protrudes from within the thickness of the hot plate in a vertical direction completely perpendicular to the horizontal surface of the hot plate), 
the each of the plurality of triangular corrugations being completely confined within the thickness of the hot plate and the plurality of triangular corrugations being distributed across an entire length of the inner wall of the hot plate (as depicted in Fig. 2, the cited each of the plurality of triangular 

Dannoux et al. teaches the corrugations 260 provide for enhancing thermal exchanges (see [0050]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the inner rectangular wall in the method of Kasichainula, as modified above, to include the plurality of corrugations suggested by Dannoux et al., because it would have provided for enhanced thermal exchanges.
Kasichainula, as modified to include the corrugations suggested by Dannoux et al. above, is cited to teach the claimed designing at least one of: the hot plate and the cold plate to be at least partially hollow for a turbulent flow of a corresponding at least one of: the first fluid and the second fluid therethrough since the corrugations suggested by Dannoux et al. above provides for turbulent flow through the cited hollow hot/cold plates of Kasichainula, as modified above. 
Kasichainula, as modified by Hiroshige et al. and Bell et al. above, does not explicitly teach the maintained temperature difference is exactly the claimed 100°C.
However, Bell et al. teaches “specific changes can be implemented to optimize performance for…power generation. For example, large temperature differentials (200 to 2000°F) are desirable to achieve high-efficiency in power generation as is well known in the art.” (see [0234]). 

encapsulating the each of the formed plurality of thin-film based thermoelectric modules with an elastomer (see [0089] teaching encapsulating with EVA, which is an elastomer, as modified by Bell et al. to include a plurality of the thin-film based thermoelectric modules above). 

Kasichainula, as modified above, does not teach wherein the elastomer providing an encapsulation has a dimensional thickness less than or equal to 15 µm.
However, the thickness of the encapsulation is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the encapsulation in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for bending or deforming of the module.
With regard to claims 16 and 17, independent claim 15 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Dannoux et al. under 35 U.S.C. 103 as discussed above. Kasichainula discloses further comprising: 
printing and etching a design pattern of metal onto the each of the plurality of flexible substrates to form electrically conductive pads, leads and terminals thereon (see [0051] teaching “screen-printing process” included in connecting electrically conductive leads; see claim 12 teaching “electrically conductive pads and electrically conductive leads are formed by etching the metal-clad top and bottom substrates”; see Fig. 2 depicting terminals, or points for electrical connection, between the electrically conductive pads and electrically conductive leads; the cited method of Kasichainula is cited to read on the claimed “printing and etching a design pattern of metal onto the each of the plurality of flexible substrates to form electrically conductive pads, leads and terminals thereon” because it includes a printing process in forming electrically conductive pads, the leads and the terminals and includes an etching process which etches a design pattern of metal onto the flexible substrate to form electrically conductive pads, leads and terminals on the flexible substrate) 
additionally electrodepositing a seed metal layer comprising at least one of: Chromium (Cr), Nickel (Ni) and Gold (Au) directly on top of the formed electrically conductive pads, the leads and the terminals on the each of the plurality of flexible substrates following the printing and etching thereof (see Fig. 2; see [0053]; see [0118] teaching layers of the thermoelectric module can be formed by “sputtering”, reading in the claimed electrodepositing, and it would 
sputter depositing the N-type thermoelectric legs and the P-type thermoelectric legs directly on top of the electrodeposited seed metal layer (see Fig. 2; see [0039]).

Kasichainula, as modified above, does not explicitly disclose wherein the electrically conductive pads, the leads and the terminals have a dimension thickness less than or equal to 18 µm.
However, the thickness of the electrically conductive pads, the leads and the terminals is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the electrically conductive pads, the leads and the terminals in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for being or deforming of the module.
Kasichainula, as modified above, does not explicitly disclose wherein the seed metal layer has a dimension thickness less than or equal to 5 µm.
[0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the seed metal layer in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for being or deforming of the module.
With regard to claim 19, independent claim 15 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Dannoux et al. under 35 U.S.C. 103 as discussed above. Bell et al. discloses comprising:
the corresponding at least one of: the first fluid and the second fluid being one of: water (see [0286] teaching “water as the working fluid” in which water would be an obvious selection based on its suitability for its intended use, in the instant case a working fluid, see MPEP 2144.07).
Claims 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), and Dannoux et al. (U.S. Pub. No. 2011/0197941 A1), as applied to claims 1-4, 6, 8-11, 13, 15-17, and 19 above, and in further view of Stachurski (U.S. Patent No. 4,125,122).
With regard to claims 5, 12, and 18, independent claims 1, 8, and 15 are obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Dannoux et al. under 35 U.S.C. 103 as discussed above. 
Kasichainula, as modified above, does not disclose comprising at least one of: the hot plate and the cold plate being made of one of: steel, a ceramic material and anodized aluminum.
However, Stachurski discloses a method (see Title and Abstract) and teaches pipes for circulating working fluids for a thermoelectric device can be made of steel (see column 4 “steel”).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the steel material exemplified by Stachurski for the material of the hot plate and cold plate of Kasichainula, as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a pipe material for circulating working fluid for a thermoelectric device, supports a prima facie obviousness determination (see MPEP 2144.07).
Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), and Dannoux et al. (U.S. Pub. No. 2011/0197941 A1), as applied to claims 1-4, 6, 8-11, 13, 15-17, and 19 above, and in further view of Simonnin (U.S. Pub. No. 2011/0154811 A1).
With regard to claims 7, 14, and 20, independent claims 1, 8, and 15 are obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Dannoux et al. under 35 U.S.C. 103 as discussed above.
Kasichainula, as modified above, does not disclose the at least one of: the hot plate and the cold plate being painted.
However, Simonnin discloses a method, see [0001], and teaches a hollow hot plate for carrying hot fluid can be painted in order to ensure electrical insulation (see [0068]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Kasichainula, as modified above, to include painting the hot plate, as suggested by Simonnin, because it would have led to ensuring electrical isolation of the hot plate.

Response to Arguments
Applicant's arguments filed September 17, 2021 have been fully considered but they are not persuasive. 
Applicant notes the newly added claimed limitations are not found within the previously cited prior art reference. However, this argument is addressed in the rejections of the claims above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        March 1, 2022